UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 333-171064 TEXAS SOUTH ENERGY, INC. (Exact name of registrant as specified in its charter) Inka Productions Corp. (Former Name) Nevada 99-0362471 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 3 Riverway, Suite 1800 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 209-2950 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] As of March 18, 2014, the registrant’s outstanding common stock consisted of 326,138,004 shares. TEXAS SOUTH ENERGY, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of January 31, 2014 and October 31, 2013 (unaudited). Unaudited Statements of Operations for the three months ended January 31, 2014 and 2013, and from inception (March 15, 2010) to January 31, 2014. Unaudited Statements of Cash Flows for the three months ended January 31, 2014 and 2013, and from inception (March 15, 2010) to January 31, 2014. Unaudited Notes to Financial Statements 3 Item 2. Management Discussion And Analysis Of Financial Condition and Results ofOperations 4 Item 4. Controls And Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings: 8 Item 2. Unregistered Sales Of Equity Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information: 8 Item 6. Exhibits 9 Item 7. Signature 9 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The financial statements included herein have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been omitted. However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the period presented have been made. The results for interim periods are not necessarily indicative of trends or of results to be expected for the full year. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in our annual report on Form 10-K filed on February 13, 2014 with the U.S. Securities and Exchange Commission (SEC) and can be found on the SEC website at www.sec.gov. 3 TEXAS SOUTH ENERGY, INC. (An Exploration Stage Company) FINANCIAL STATEMENTS January 31, 2014 UNAUDITED BALANCE SHEETS Page F-2 UNAUDITED STATEMENTS OF OPERATIONS Page F-3 UNAUDITED STATEMENTS OF CASH FLOWS Page F-4 UNAUDITED NOTES TO FINANCIAL STATEMENTS Page F-5 F-1 TEXAS SOUTH ENERGY, INC. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) January31,2014 October31,2013 ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - TOTAL CURRENT ASSETS Oil & Gas Property - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accrued expenses - Due to related party (Note 7) TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock 50,000,000 shares preferred stock authorized, none issued andoutstanding - - Common stock (Note 6) Authorized950,000,000 shares of common stock, $0.001 par value, Issued and outstanding at January 31, 2014 and October 31, 2013 286,480,004 and 198,000,000 shares of common stock Additional Paid in Capital ) Additional Paid in Capital – shares to be issued Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ F-2 The accompanying notes are an integral part of these financial statements TEXAS SOUTH ENERGY, INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three months ended January31,2014 Three months ended January31,2013 March 15, 2010 (Inception) to January31,2014 EXPENSES General and administrative expenses $ $ $ NET LOSS $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING F-3 The accompanying notes are an integral part of these financial statements TEXAS SOUTH ENERGY, INC. (An Exploration Stage Company) STATEMENTS OF CASHFLOWS (Unaudited ) Three months ended January 31, 2014 Three months ended January 31, 2013 March 15, 2010 (Inception) to January 31, 2014 Net loss $ ) $ ) $ ) AAdjustment to reconcile net loss to net cash provided by (used in) operating activities Non-cash interest - - Stock compensation expense - - Decrease in prepaid expenses - - Increase in accounts payables and accrued liabilities ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of oil and gas property ) - ) NET CASH USED IN INVESTING ACTIVITIES ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock (issued) - - Proceeds from sale of common stock (to be issued) - Increase in due to related party - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ Supplemental cash flow information and noncash financing activities: Cash paid for: Interest $
